Citation Nr: 0018734	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  94-43 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Evaluation of residual injury and fusion, C5-C6, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel

INTRODUCTION

The appellant served on active duty from July 1975 to July 
1979 and from August 1981 to July 1989.  This appeal comes 
before the Board of Veterans' Appeals (Board) from a rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

The appellant's residual injury and fusion, C5-C6, is 
primarily manifested by pain, limitation of range of motion, 
left thumb sensory deficit, and occasional flare-ups 
equivalent to the functional equivalent of severe limitation 
of motion.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residual injury 
and fusion, C5-C6, have been met.  38 U.S.C.A.  §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5287, 5290, and 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has presented a well-grounded claim for 
increased rating within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  He was awarded service connection and a 10 
percent rating for his cervical spine disability by means of 
an August 1992 rating decision.  He has appealed the 
disability rating assigned.  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to a rating.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue. 

The appellant contends that his service connected cervical 
spine disability is more disabling than currently rated, and 
requests and increased evaluation.  During a hearing held in 
March 1994, he reported pain and numbness going into the 
upper extremities.  He stated that his work required him to 
carry a rifle which put pressure on the nerve endings in the 
neck.  He also stated that cold weather caused tightening of 
the muscles and pulled his neck "out of whack."  He had 
occasional sharp shooting pain down into the left shoulder 
when turning his neck.  He also had neck problems when 
working around the house and doing things such as lifting 
objects.  He had attacks of pain once or twice per month.  He 
lost time from work during the winter months because his 
muscles were tighter.  He had chronic numbness in the thumb, 
and occasional muscle twitches.  He also had sensory deficits 
in the upper extremities.  He reported less strength in the 
left arm. 

Private treatment records dated in 1991 and 1992 indicate 
that the appellant received treatment for neck pain and 
stiffness.  He reportedly had dull, constant pain, worsening 
as the day progressed.  

A July 1992 VA examination indicates that the appellant 
reported that he regained complete function of his left arm 
after his inservice surgery except for numbness over the 
distal phalanx of his left thumb.  He had muscle spasms in 
his neck once a day which lasted 5 to 10 minutes.  He was 
otherwise symptom free.  Examination showed a well-healed 
transverse scar on the neck.  The scar was nonadherent and 
nontender.  He had flexion to 25 degrees, extension to 29 
degrees, lateral flexion to 22 degrees on the right and 17 
degrees to the left.  He rotated his cervical spine to 52 
degrees on the right and 55 degrees on the left.  Downward 
pressure on top of the head did not result in any discomfort.  
He had no neurological deficits in the upper extremities 
except for slight diminished sensation of the pinwheel over 
the volar surface of the distal phalanx of the left thumb.  
The impression was fusion of C5 and C6.

A letter from a chiropractor, dated in January 1993, 
indicates that the appellant was seen in December 1992 
complaining of severe neck pain, left arm paresthesia, and 
numbness of his left thumb.  He stated that since his 
inservice accident, he had intermittent neck pain that seemed 
to be aggravated by lifting or by placing anything on his 
left shoulder.  He had some loss of strength initially in the 
left arm, but it was now of equal strength.  His head was in 
an antalgic position, leaning towards the left and forward.  
His ranges of motion were reduced and accomplished with pain.  
He had diminished sensory response to the pinwheel over the 
left thumb.  He also had severe spasms on the left side of 
his neck, C1-C7, with pain and point tenderness over C5-C6 in 
the midline and off to the left.  

A report of a VA examination, dated in February 1997, 
indicates that the appellant reported that he regained his 
left arm strength after his inservice surgery.  He still had 
decreased sensation in the left thumb.  He had aggravation of 
neck pain with overhead activities and this caused discomfort 
in the cervical spine for 2 to 3 days.  He also had 
aggravation of the pain with weather changes and driving for 
long periods when he had to turn to the side.  In addition, 
he had discomfort when he sat in one position reading.  He 
had a scar on his neck which was nontender.  He had no 
evidence of midline tenderness.  There was some mild 
tenderness in paraspinal musculature on the right.  There was 
no significant spasm to the paraspinal musculature.  Active 
and passive range of motion were the same. Forward flexion 
was 20 degrees, limited by pain.  Backward extension was 10 
degrees, limited by pain.  Left and right lateral flexion was 
20 degrees, limited by pain.  Rotation was 30 degrees 
bilaterally, limited by pain.  No neurological deficits were 
noted.  He had 2+ biceps, triceps, and brachioradialis 
reflexes.  Muscle strength was 5/5 in both upper extremities.  
Sensation was intact in both upper extremities, except in the 
left thumb.  The impression was status post C5-6 anterior 
cervical fusion with occasional pain and limitation of range 
of motion. The left thumb numbness did not seem to affect him 
from a functional standpoint.  He may have muscle spasms from 
time to time secondary to his decreased range of motion and 
his occasional exacerbation of pain.  He did not have 
significant muscle atrophy.  His pain could limit his 
functional ability during flare-ups.  

A report of a VA examination, dated in December 1997, along 
with a clarification report, dated in June 1999, indicate 
that the appellant reported aggravation of his neck pain by 
overhead activities, causing discomfort lasting for several 
days.  He also reported problems with his pain during weather 
changes, driving for a long time, and being in one position 
for a period of time.  Examination showed no midline 
tenderness.  There was mild tenderness to the paraspinous 
musculature on the right.  There was no fixed deformity or 
postural abnormalities or deformities.  Range of motion was 
20 degrees of forward flexion, 10 degrees of backward 
extension, 20 degrees of lateral flexion bilaterally, and 30 
degrees of rotation bilaterally.  Reflexes were 2+ and 
symmetric.  Strength was 5/5.  He had subjective decrease to 
light touch over the left thumb.  The impression was status 
post C5-6 cervical fusion, degenerative disc disease at C6-7, 
and continued sensory deficits of C6 on the left.  The 
appellant did not have ankylosis of the entire cervical 
spine, rather, he had ankylosis at the C5-6 level.    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).

The severity of the appellant's cervical spine disability is 
ascertained by application of the criteria set forth under DC 
5003, 5287, 5290, and 5293. Under DC 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate DC when 
limitation of motion is at a compensable degree.  Under DC 
52902, a 10 percent rating is granted for slight limitation 
of motion of the cervical spine; a 20 percent rating is 
granted for moderate limitation of motion; a 30 percent 
rating is granted for severe limitation of motion.  Under DC 
5287, a 30 percent rating is granted for ankylosis of the 
cervical spine at a favorable angle; a 40 percent rating is 
granted when ankylosis is at an unfavorable angle.  

Under DC 5293, a 10 percent rating is assigned for mild 
intervertebral disc syndrome (IDS); a 20 percent rating is 
assigned for moderate IDS, which consists of recurring 
attacks; a 40 percent rating is assigned for severe IDS, 
which consists of recurring attacks, with intermittent 
relief; a 60 percent rating is assigned for pronounced IDS, 
which consists of persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely effects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(1999).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(1999).  An evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. Id.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  The applicable regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14 (1999), do not forbid 
consideration of a higher rating based on functional 
limitation.  Id.

The Board finds that the medical evidence of record indicate 
that the appellant's limitation of motion of the cervical 
spine, reported above, is moderate, which would warrant a 20 
percent rating under DC 5290.  In addition, the evidence 
indicates that he had flare-ups with certain activity, to 
include household work, driving, lifting his rifle, or 
staying in one position for a prolonged time.  A VA examiner 
revealed that his pain could limit his functional ability 
during flare-ups; although, the examiner could not be more 
specific as to the extent of limitation of motion.  Given his 
reports of flare-ups lasting anywhere from 5-10 minutes to 
several days, and given the medical findings that he had 
muscle spasms and occasional exacerbation of pain, as well as 
the examiner's finding that the appellant had limitation of 
functional ability during flare-ups, and resolving any doubt 
in favor of the appellant, the Board concludes that his 
functional limitation is equal to severe limitation of 
motion.  Therefore, a 30 percent rating may be assigned.  
  
The Board notes that DC 5293 allows for higher evaluations.  
In this case, the Board finds that the appellant has not 
described severe attacks of symptoms associated with IDS, 
with intermittent relief, warranting a higher evaluation 
under DC 5293.  In July 1992, he reported muscle spasms in 
his neck once a day which lasted 5-10 minutes, but that he 
was otherwise symptom free.  He had no neurological deficits 
other than slight diminished sensation in his left thumb.  In 
December 1992, he reported intermittent pain aggravated by 
lifting or placing objects on his shoulders.  In 1994, he 
reported attacks of pain occurring once or twice per month.  
In February 1997, he reported aggravation of neck pain with 
overhead activities, causing discomfort in the cervical spine 
for 2 to 3 days.  He did not have significant spasm or any 
neurological deficits, other than over the left thumb.  In 
December 1997, he again reported aggravation of pain with 
overhead activities, lasting several days.  Neurological 
examination showed that his reflexes were 2+ and symmetric 
and that his strength was 5/5.  The only sensory deficit 
noted was over the left thumb.  Given these medical findings 
and the reported complaints, the Board holds that recurring 
attacks of IDS (or symptoms associated therewith) with 
intermittent relief have not been shown and that a 40 percent 
rating under DC 5293 is not warranted.  

The Board notes that we have repeatedly requested that the RO 
address the applicability of DC 5286, 5287, and the note 
following DC 5285, as well as the findings in the 
nonprecedential decision of Lewis v. Derwinski, 3 Vet.App. 
259 (1992).  However, the RO has failed to do so.  As 
explained above, the Board is awarding the appellant an 
increased evaluation equal to the maximum rating allowed for 
favorable ankylosis of the cervical spine under other 
applicable diagnostic codes.  The record clearly shows that 
unfavorable ankylosis is not present in this case as the 
appellant has some range of motion of the neck.  Therefore, 
the Board finds it unnecessary to remand this issue for the 
RO to comply with prior Board remands regarding consideration 
of the ankylosis DC.  We are also convinced that another 
remand would result in another non-compliance with the Remand 
order.  We are aware that an examiner has stated that there 
is ankylosis, there is no reason to ignore what the examiner 
has stated.  We also note that diagnostic code 5287 does not 
contain words that require ankylosis of all segments of the 
cervical spine.  We also note that the note following 
diagnostic code 5285 specifically eliminates the requirement 
for ankylosis of all vertebrae of a segment.  

The Board also notes that the Court has held that scars and 
their residuals must be differentiated, for ratings purposes, 
from any underlying pathology.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  Under DC 7804 (1999), scars that are tender and 
painful on objective demonstration warrant a 10 percent 
rating.  In the instant case, it is noted that the 
appellant's scars were not shown to be tender or painful.  As 
such, a separate 10 percent rating is not warranted for the 
scar on his neck.

Thus, the Board concludes that a 30 percent rating, but no 
higher, is warranted in this case.  In reaching this 
determination, the Board has considered whether staged rating 
should be assigned.  We conclude that the condition addressed 
has not significantly changed and a uniform rating is 
appropriate in this case.  


ORDER

Entitlement to a 30 percent evaluation for residual injury 
and fusion, C5-C6, is granted, subject to the criteria which 
govern the payment of monetary awards.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

